Case: 16-51394      Document: 00514099230         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-51394
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 2, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL JAIMES-JURADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:00-CR-37-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Miguel Angel Jaimes-Jurado appeals his life term of supervised release
imposed following the revocation of his term of supervised release arising from
his 2000 guilty plea conviction for possession with the intent to distribute
cocaine. He argues that the revocation sentence—and specifically the life term
of supervised release imposed by the district court—was procedurally
unreasonable because the district court did not provide a sufficient reason for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51394      Document: 00514099230     Page: 2   Date Filed: 08/02/2017


                                   No. 16-51394

it. He also argues that the life term of supervised release is substantively
unreasonable because his original term of supervised release was only three
years.
         Jaimes-Jurado did not specifically object at sentencing to the district
court’s failure to provide adequate reasons for imposing the life term of
supervised release or to the substantive unreasonableness of the district
court’s imposition of the life term of supervised release. Thus, review of his
claims is for plain error only, requiring a showing of an error that is clear or
obvious and affects his substantial rights. United States v. Whitelaw, 580 F.3d
256, 259-60 (5th Cir. 2009).
      The district court may impose any sentence that falls within the
appropriate statutory maximum term of imprisonment allowed for the
revocation sentence. 18 U.S.C. § 3583(e)(3). However, the court is directed to
consider the 18 U.S.C. § 3553(a) factors, including the nonbinding policy
statements found in Chapter Seven of the Guidelines.            United States v.
Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994). In the context of evaluating the
adequacy of the district court’s explanation of a revocation sentence, we have
noted that review of a revocation sentence is “generally more deferential than
[this court’s] review of original sentences,” United States v. Hernandez-
Herrera, 429 F. App’x 382, 389 (5th Cir. 2011), and that it suffices to show that
the district court implicitly considered the applicable sentencing factors,
United States v. Teran, 98 F.3d 831, 836 (5th Cir. 1996).
      In this case, although the district court did not explain its choice of
sentence or explicitly discuss the § 3553 factors, its statements at the
revocation hearing establish that it implicitly considered those factors,
especially Jaimes-Jurado’s history and characteristics and the need for
deterrence and to protect the public. See Teran, 98 F.3d at 836 (“Implicit



                                        2
    Case: 16-51394     Document: 00514099230      Page: 3   Date Filed: 08/02/2017


                                  No. 16-51394

consideration of the § 3553 factors is sufficient.”).        The district court’s
statements were more than sufficient to allow us to review the district court’s
justification for the sentence and to assess its reasonableness. See Whitelaw,
580 F.3d at 264-65. Jaimes-Jurado has not demonstrated a procedural error
by the district court that constitutes clear or obvious error that affected his
substantial rights. Id. at 259-60.
      As to Jaimes-Jurado’s challenge to the substantive reasonableness of the
sentence imposed on the ground that it exceeds the three-year term of
supervised release originally imposed, Jaimes-Jurado’s life term of supervised
release was not imposed as punishment for his 2000 possession conviction.
Instead, it was imposed in response to his violations of the terms of his
supervised release and after consideration of the appropriate §3553(a) factors.
United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011); see also, e.g., United
States v. Hall, 575 F. App’x 328, 330 (5th Cir. 2014).         Further, we have
“routinely upheld revocation sentences exceeding the recommended range,
even where the sentence is the statutory maximum.”              United States v.
Castaneda-Estupinan, 503 F. App’x 275, 276-77 (5th Cir. 2012); see also United
States v. Segura, 747 F.3d 323, 331 (5th Cir. 2014); United States v. Jones, 484
F.3d 783, 792 (5th Cir. 2007). As discussed above, the district court implicitly
considered the relevant sentencing factors. See United States v. Smith, 440
F.3d 704, 707 (5th Cir. 2006). Jaimes-Jurado does not argue that the district
court erred in balancing the sentencing factors, gave insufficient weight to any
factor, or relied on an improper factor. See United States v. Warren, 720 F.3d
321, 332 (5th Cir. 2013). But, even if he did and we were convinced here that
a “different sentence was appropriate,” such a determination would be
“insufficient to justify a reversal of the district court.” Id. (internal quotation
marks and citation omitted).



                                        3
    Case: 16-51394    Document: 00514099230     Page: 4   Date Filed: 08/02/2017


                                 No. 16-51394

      Finally, Jaimes-Jurado’s argument that the district court committed
error by stating that it was “going to re-impose” a life term of supervised
release when the original term was three years finds no support in the record.
Not only did the same district court judge originally sentence Jaimes-Jurado
to the three-year term of supervised release, but the record makes clear that
Jaimes-Jurado was serving a three-year term when the district court revoked
it. To the extent the district court committed error, it is not clear or obvious.
See Whitelaw, 580 F.3d at 260.
      Based on the foregoing, Jaimes-Jurado has failed to demonstrate clear
or obvious error. The sentence is AFFIRMED.




                                       4